Citation Nr: 1456582	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 
20 percent for the service-connected right shoulder impingement syndrome, for accrued benefits purposes.

2.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left hip degenerative joint disease, for accrued benefits purposes.

3.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected right hip degenerative joint disease, for accrued benefits purposes.

4.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected lumbar spine degenerative disc disease, for accrued benefits purposes.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.  While this appeal was pending, the Veteran died in January 2014.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014); therefore, this is an appeal for accrued benefits purposes.  See March 2014 VA Form 21-534EZ; August 2014 VA Form 21-0847.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 (the issue of entitlement to a TDIU) and November 2009 (all other issues on appeal) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

Following the initial denial of the claims in the February 2010 and November 2009 rating decisions, the Veteran filed timely notice of disagreements with those decisions in June 2010.  After the RO issued a statement of the case in June 2011, the Veteran filed a substantive appeal (VA Form 9) in June 2011.  

Following the Veteran's death in January 2014, the appellant, the Veteran's surviving spouse, filed a request to be substituted in the Veteran's appeal in an August 2014 VA Form 21-0847, within one year of the Veteran's death.  The RO granted the appellant's request to be substituted in September 2014; therefore, the appellant is substituted as the claimant for the issues of on appeal.  As in this matter, substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim that is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 (West 2014) is limited to evidence in the claims file as of the date of a veteran's death.

The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran died in January 2014; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claims and appeal to completion.

2.  For the entire rating period, the right shoulder disability manifested symptoms and impairment including right shoulder flexion to 90 degrees, weakness, lack of endurance, tenderness, pain, dislocation, difficulty lifting items, and flare-ups of severe pain as often as twice per week.

3.  For the entire rating period, the left hip disability manifested symptoms and impairment including left hip joint flexion to 90 degrees, abduction to 20 degrees, weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain with prolonged sitting, standing, or walking, and daily flare-ups, characterized by severe pain with ambulation or after laying for long periods of time, and difficulty with walking and standing.

4.  For the entire rating period, the right hip disability manifested symptoms and impairment including right hip joint flexion to 90 degrees, abduction to 20 degrees, weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain with prolonged sitting, standing, or walking, and daily flare-ups, characterized by severe pain with ambulation or after laying for long periods of time, and difficulty with walking and standing.

5.  For the entire rating period, the service-connected low back disability manifested symptoms and functional impairment including thoracolumbar spine flexion to 45 degrees, combined range of thoracolumbar spine motion of 135 degrees, including due to stiffness, fatigue, tenderness, additional pain with prolonged standing or walking, and flare-ups of pain up to three times per week.

6.  For the entire rating period, the Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, for the entire rating period, the criteria for an increased rating of 30 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5201 (2014). 

2.  For the entire rating period, the criteria for an increased rating in excess of 
10 percent for left hip degenerative joint disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5252 (2014).

3.  For the entire rating period, the criteria for an increased rating in excess of 
10 percent for right hip degenerative joint disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5252 (2014).

4.  For the entire rating period, the criteria for an increased rating in excess of 
10 percent for lumbar spine degenerative disc disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2014).

5.  Resolving reasonable doubt in the appellant's favor, for the entire rating period, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).

In an October 2009 letter sent prior to the initial denial of the increased rating claims in November 2009, the RO advised the Veteran that he may submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  In a separate October 2009 letter, the RO provided notice particular to claim of entitlement to a TDIU, which was adjudicated in a subsequent February 2010 rating decision.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims.  As the appellant has substituted for the Veteran in this appeal, she is charged with all notice provided to him.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, employment information provided the Veteran's former employer, an October 2009 VA examination report, and written statements provided by the Veteran and the appellant.  The appellant has not advised VA of any additional evidence that should be obtained in order to help substantiate the issues on appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  The Veteran was last provided a VA examination in October 2009 that addressed the right shoulder, left hip, right hip, and low back disabilities.  The October 2009 examination report provided sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The October 2009 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claims.  Given the Veteran's death, the Board must rate the service-connected disabilities based on the evidence that is of record, including reported symptoms, clinical findings, and measures upon examination.  Further remand for an evaluation of the severity of the service-connected disabilities prior to the Veteran's death would be of little value. 

No specific VA examination was provided with regard to the TDIU issue; however, given the favorable outcome adjudicated herein, resulting in a grant of a TDIU under 38 C.F.R. § 4.16(a), no further explanation is required as to how VA has fulfilled the duty to assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In light of the foregoing, the Board finds that VA has provided the appellant with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The appellant and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the appellant.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath, 1 Vet. App. at 594.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Right Shoulder Disability

The Veteran contended that the service-connected right shoulder disability, diagnosed as right shoulder impingement syndrome with posttraumatic arthritic changes of the acromioclavicular joint, warranted a disability rating in excess of 
20 percent.  Specifically, the Veteran asserted that a higher rating should be provided for right shoulder disability symptoms including painful motion, extreme fatigability and weakness, and weekly flare-ups that caused him to be incapacitated.  See June 2011 VA Form 9.

As a preliminary matter, the Board finds that the Veteran's right arm was the major arm (dominant hand).  The October 2009 VA examination report indicates that the right arm was the major arm because the Veteran used it to write.

For the entire rating period on appeal, the right shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5010 is assigned for arthritis disabilities and provides disability ratings when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a.  A rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.

Here, the 20 percent disability rating was assigned for right shoulder flexion limited to 90 degrees, which is at shoulder level.  See November 2009 rating decision.  The Diagnostic Code that focuses on limitation of motion of the shoulder is Diagnostic Code 5201.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 assigns a 20 percent rating for limitation of motion of the major arm to shoulder level, a 30 percent rating for limitation of the major arm midway between the side and shoulder level, and a 40 percent rating for limitation of the minor arm to 25 degrees to the side.  38 C.F.R. 
§ 4.71a; see also 38 C.F.R. § 4.71, Plate I.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is in equipoise as to whether the disability picture associated with the right shoulder disability more closely approximated the criteria for a higher 30 percent disability rating (specifically, limitation of motion to 45 degrees), but no higher than 30 percent.  VA examined the right shoulder disability in October 2009.  Range of motion measurements included right shoulder flexion to 90 degrees, abduction to 90 degrees, external rotation to 45 degrees, and internal rotation to 20 degrees.  Painful motion began at the end point of all measurements, and there was no additional degree of limitation.  The VA examiner reported that right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use; however, the Veteran provided symptoms and impairment including weakness, lack of endurance, tenderness, pain, dislocation, and difficulty lifting items.  The Veteran also described flare-ups as often as twice a week characterized by pain - rated as 8 out of 10 in severity - and an inability to lift items past the wrist.

VA treatment records indicate treatment for chronic pain between the shoulders.  See, e.g., June 13, 2013 and February 14, 2012 VA treatment records.  The only range of motion measurement in the VA treatment records is an internal rotation measurement to 10 degrees, recorded in January 2014.  

In sum, for the entire rating period on appeal, the right shoulder disability manifested symptoms and impairment including right shoulder flexion to 90 degrees, weakness, lack of endurance, tenderness, pain, dislocation, difficulty lifting items, and flare-ups of severe pain as often as twice per week.  The flare-ups were preceded by physical activity and treated with rest, Motrin, and codeine, a powerful pain killer.  Although no specific range of motion measurements were provided during flare-ups, the Board finds that the frequency and severity of these flare-ups suggested additional limitation of motion beyond the normal demonstrated flexion to 90 degrees.  After resolving all reasonable doubt in favor of the appellant, the Board finds that, for the entire increased rating period, the symptoms and functional impairment caused by the right shoulder disability more nearly approximated limitation of motion to 45 degrees, the criteria for a 30 percent disability rating under Diagnostic Code 5201.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board also finds that at no time during the increased rating period did the right shoulder disability symptoms and impairment more nearly approximate limitation of motion to 25 degrees from the side, the criteria for a higher 40 percent disability rating.  As the right shoulder was the Veteran's major (dominant) extremity, a higher 40 percent rating is warranted for limitation of motion of the major arm to 
25 degrees to the side, which the evidence does not show.  Although the flare-ups occurring as much as twice a week were severe, the Veteran also reported that he was never hospitalized or incapacitated due to the right shoulder disability, and denied symptoms such as stiffness, swelling, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, or subluxation.  The pain, severity, and frequency of the flare-ups is contemplated by the finding of limitation of motion to 45 degrees for the 30 percent rating.  For these reasons, the Board finds that a higher 40 percent disability rating for the service-connected right shoulder disability under Diagnostic Code 5201 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71.

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, neither the lay nor the medical evidence reflects unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71, Diagnostic Code 5200.  The Board notes that the other Diagnostic Codes pertaining to the shoulder and arm do not provide for ratings in excess of 30 percent, thus, would not result in a higher rating regardless of severity.  See 38 C.F.R. §§ 5202, 5203.

Increased Rating for Left Hip Degenerative Joint Disease

The Veteran contended that the service-connected left hip disability, diagnosed as left hip degenerative joint disease, warranted a disability rating in excess of 
10 percent.  Specifically, the Veteran asserted that a higher rating should be provided for left hip disability symptoms including painful motion, extreme fatigability and weakness, and weekly flare-ups that caused him to be incapacitated.  See June 2011 VA Form 9.

For the entire rating period on appeal, the left hip disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5252.  Diagnostic Code 5019 is assigned for bursitis disabilities and provides disability ratings when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a.  A rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.

Here, the 10 percent disability rating was assigned for the objective notation of pain on range of motion testing.  See November 2009 rating decision.  The Diagnostic Code that focuses on limitation of motion of the hip is Diagnostic Code 5252.  38 C.F.R. § 4.71a.  Diagnostic Code 5252 assigns a 10 percent rating for thigh flexion limited to 45 degrees; a 20 percent rating for thigh (hip) flexion limited to 30 degrees; a 30 percent rating for thigh flexion limited to 20 degrees; and a 
40 percent rating for thigh flexion limited to 10 degrees.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71, Plate II.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the left hip disability more nearly approximated limitation of flexion to 30 degrees, the criteria for a higher 
20 percent rating.  VA examined the left hip disability in October 2009.  Left hip range of motion was reported as flexion to 90 degrees, extension to 10 degrees, abduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 
20 degrees.  Painful motion began at the end point of all measurements, repetitive motion was possible, and there was no additional degree of limitation.  The VA examiner reported that the left hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran reported symptoms and impairment including weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain with prolonged sitting, standing, or walking.

During the October 2009 VA examination, the Veteran also described left hip flare-ups that occur as often as three times per day.   The flare-ups, preceded by physical activity, were characterized by severe pain with ambulation or after laying for long periods of time, and difficulty with walking and standing.  The flare-ups were treated by rest, Motrin, and codeine.  The Veteran denied that the left hip ever resulted in hospitalization or incapacitation.  VA treatment records reflect complaints of bilateral hip pain that was worse in the right hip.  See, e.g., December 17, 2013 and September 19, 2013 VA treatment records.  

In sum, for the entire rating period on appeal, the left hip disability manifested symptoms and impairment including left hip joint flexion to 90 degrees, abduction to 20 degrees, weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain with prolonged sitting, standing, or walking, and flare-ups, characterized by severe pain with ambulation or after laying for long periods of time, and difficulty with walking and standing.  Although the evidence does not include left hip range of motion measurements during a flare-up, the Board finds that the frequency - which was described as "weekly" in the June 2011 VA Form 9, but also as often as three times per day during the October 2009 VA examination report - and severity presents additional impairment.  
Nevertheless, the Board finds that the weight of the evidence does not demonstrate that the left hip disability manifested symptoms more closely approximating limitation of flexion to 30 degrees, which is both less than one-third of the demonstrated flexion to 90 degrees, and the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5252.  While there is evidence of painful motion, painful motion is already considered in the 10 percent rating assigned under Diagnostic Code 5252.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  Because the preponderance of the evidence is against finding that the symptoms and impairment more nearly approximated the criteria for a higher, 20 percent rating for a left hip disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the left hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period. 
See 38 C.F.R. § 4.71a.  There is no indication from the lay or medical evidence that there was malunion of the femur to warrant a compensable rating under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a.  The October 2009 VA examination report reflected left hip extension limited to 10 degrees; however, extension must meet or more nearly approximate limitation to 5 degrees for a compensable rating under Diagnostic Code 5251, which is not present here.  See 38 C.F.R. 
§ 4.71a.  Lastly, neither the lay nor medical evidence indicates the left hip disability manifested an inability to toe-out more than 15 degrees, an inability to cross the legs, or abduction lost beyond 10 degrees.  Although abduction was limited to 
20 degrees, this range of motion does not more nearly approximate the criteria for a separate rating under Diagnostic Code 5253.  See 38 C.F.R. § 4.71a.  



Increased Rating for Right Hip Degenerative Joint Disease

The Veteran contended that the service-connected right hip disability, diagnosed as right hip degenerative joint disease, warranted a disability rating in excess of 
10 percent.  Specifically, the Veteran asserted that a higher rating should be provided for right hip disability symptoms including painful motion, extreme fatigability and weakness, and weekly flare-ups that caused him to be incapacitated.  See June 2011 VA Form 9.

Similar to the discussion above, the right hip disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5252, and a 10 percent disability rating was assigned for painful motion.  See November 2009 rating decision.  After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the right hip disability more nearly approximated the criteria for a higher 20 percent rating based on limitation of flexion to 30 degrees.  

During the October 2009 examination, the right hip disability manifested right hip flexion to 90 degrees, extension to 10 degrees, abduction to 20 degrees, external rotation to 40 degrees, and internal rotation to 20 degrees.  Painful motion began at the end point of all measurements, repetitive motion was possible, and there was no additional degree of limitation.  The VA examiner reported that the right hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran reported symptoms and impairment including weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain with prolonged sitting, standing, or walking.

During the October 2009 VA examination, the Veteran also described right hip flare-ups that occur as often as three times per day.   The flare-ups, preceded by physical activity, were characterized by severe pain with ambulation or after laying for long periods of time, and difficulty with walking and standing.  The flare-ups were treated by rest, Motrin, and codeine.  The Veteran denied that the right hip ever resulted in hospitalization or incapacitation.  

VA treatment records reflect complaints of bilateral hip pain that was worse in the right hip.  See, e.g., December 17, 2013 and September 19, 2013 VA treatment records.  In August 2013, the Veteran complained that the right hip pain hurt all the time and that he had difficulty walking, which resulted in a cortisone shot.  The VA treatment records reflect that this additional pain had resolved by September 19, 2013.

In sum, for the entire rating period on appeal, the right hip disability manifested symptoms and impairment including right hip joint flexion to 90 degrees, abduction to 20 degrees, weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain with prolonged sitting, standing, or walking, and flare-ups, characterized by severe pain with ambulation or after laying for long periods of time, and difficulty with walking and standing.  Although the evidence does not include right hip range of motion measurements during a flare-up, the Board finds that the frequency - which was described as "weekly" in the June 2011 VA Form 9, but also as often as three times per day during the October 2009 VA examination report - and severity presents additional impairment.  The evidence shows that right hip pain became so severe that a cortisone shot was required in September 2013.  

While the evidence demonstrates severe pain, the Board finds that the weight of the evidence does not demonstrate that the right hip disability manifested symptoms more closely approximating limitation of flexion to 30 degrees, which is both less than one-third of the demonstrated flexion to 90 degrees, and the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5252.  While the Veteran had evidence of painful motion, painful motion is already considered in the 10 percent rating assigned under Diagnostic Code 5252.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher, 20 percent rating for a right hip disability, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

As for other potentially applicable diagnostic codes pertaining to the hip, the record does not contain evidence of ankylosis of the right hip or flail joint to warrant a rating under Diagnostic Code 5250 or 5254 at any time during the rating period. 
See 38 C.F.R. § 4.71a.  There is no indication from the lay or medical evidence that there was malunion of the femur to warrant a compensable rating under Diagnostic Code 5255.  See 38 C.F.R. § 4.71a.  The October 2009 VA examination report reflected right hip extension limited to 10 degrees; however, extension must meet or more nearly approximate limitation to 5 degrees for a compensable rating under Diagnostic Code 5251, which is not present here.  See 38 C.F.R. 
§ 4.71a.  Lastly, neither the lay nor medical evidence indicates the right hip disability manifested an inability to toe-out more than 15 degrees, an inability to cross the legs, or abduction lost beyond 10 degrees.  Although abduction was limited to 20 degrees, the Board finds that this evidence does not more nearly approximate the criteria for a separate rating under Diagnostic Code 5253.  See 
38 C.F.R. § 4.71a.  

Service Connection for a Low Back Disorder

The Veteran contended that the service-connected low back disability, diagnosed as lumbar spine degenerative disc disease, warranted a disability rating in excess of 
10 percent.  Specifically, the Veteran asserted that a higher rating should be provided for low back disability symptoms including painful motion, extreme fatigability and weakness, and weekly flare-ups that caused him to be incapacitated.  See June 2011 VA Form 9.

The service-connected low back disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the rating schedule, the low back disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's lumbosacral spine - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period.  A 
20 percent rating is warranted if those episodes have a total duration of at least two weeks but less than four weeks during a 12-month period.  A 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the 12-month period.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's low back disability was manifested by incapacitating episodes as required for a higher disability rating of 
20 percent.  Neither the October 2009 VA examination report nor VA treatment records dating back to March 2009 reveal any instances of incapacitating episodes requiring physician-prescribed bed rest.  For these reasons, the Board finds that an increased rating for the lower back disability in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 




Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 
20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a higher rating of 20 percent.  During the October 2009 VA examination, the thoracolumbar spine range of motion included flexion to 90 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  There was pain at the end-point of all measurements other than flexion, where pain began at 45 degrees.  See VAOPGCPREC 09-98 (motion ends where pain begins).  Using the 45 degrees of flexion, the combined range of motion of the thoracolumbar spine was 135 degrees.  The range of motion measurements did not change after repetitive motion, and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The October 2009 VA examination report indicates that there was no ankylosis of the thoracolumbar spine and that spinal contour was preserved.  Muscle spasm was absent, but tenderness was present.  No observations regarding gait were provided; however, the VA examiner stated that there was no guarding of movement.  The Veteran reported symptoms including stiffness, fatigue, spasms, and decreased motion.  The Veteran also described flare-ups of pain that occurred up to 3 times per week that could last for the entire day.  The Veteran reported using Motrin and codeine to treat the pain, and that he could function with medication.  Additional pain was reported during instances of prolonged standing and walking.

On review of all the evidence, the Board finds that, for entire rating period, the service-connected low back disability manifested symptoms and functional impairment including thoracolumbar spine flexion to 45 degrees, combined range of thoracolumbar spine motion of 135 degrees, stiffness, fatigue, tenderness, additional pain with prolonged standing or walking, and flare-ups of pain up to three times per week.  While the weekly flare-ups caused additional pain, the additional pain and impairment did not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Although the Veteran reported low back muscle spasms during the October 2009 VA examination, there is no indication that these muscle spasms were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine were met or more nearly approximated during the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether were any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities were asserted by the Veteran, the appellant, or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back disability is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right shoulder, left hip, right hip, and lumbar spine disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  To varying degrees, each of these disabilities manifested limitation of motion in the affected joints.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (shoulder), 5237-5242 (back), and 5252 (hips) specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the shoulders, back, and hips.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Collectively, the right shoulder, left hip, right hip, and lumbar spine disabilities were manifested by symptoms including weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain with prolonged sitting, standing, or walking, and daily flare-ups of pain.  As such, the Board finds that the schedular rating criteria are adequate to rate all the right shoulder, left hip, right hip, and lumbar spine symptoms and functional impairment that limit motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected right shoulder, left hip, right hip, and lumbar spine disabilities.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran, appellant, nor the evidence of record suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are cervical spine spondylosis, tinnitus, and residuals of kidney stone removal.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected right shoulder, left hip, right hip, and lumbar spine disabilities, and referral for consideration of extraschedular rating is not required.

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

In a June 2010 VA Form 21-8940, the Veteran asserted that service-connected orthopedic disabilities prevented him from securing or following substantially gainful employment.  In addition to the service-connected back, hip, and shoulder disabilities discussed above, the Veteran was also service connected for additional orthopedic disabilities of the cervical spine and left elbow.

Initially, the Board finds that the Veteran met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.  In consideration of the increased ratings discussion above, for the entire rating period, the Veteran was service connected for a right shoulder disability, rated at 30 percent disabling; a cervical spine disability, rated at 10 percent disabling; a lumbar spine disability, rated at 10 percent disabling; a left elbow disability, rated at 10 percent disabling; a right hip disability, rated at 10 percent disabling; a left hip disability, rated at 
10 percent disabling, a tinnitus disability, rated at 10 percent disabling; and a kidney stone disability, rated at 0 percent.  

As the lumbar spine, cervical spine, right shoulder, left elbow, left hip, and right hip disabilities all pertain to the orthopedic system, they are considered to be one disability for the purpose of meeting the combined criteria for one disability rated at least 40 percent disabling with other disabilities combining to at least 70 percent.  38 C.F.R. § 4.16(a).  The aforementioned disabilities constitute a single disability comprised of a multiple disabilities combining to 59 percent disabling.  When the bilateral factor of 5.9 percent is added, the result is a single disability rated at 
65 percent.  38 C.F.R. §§ 4.25, 4.26.  When combined with the tinnitus disability rated at 10 percent, the result is a 70 percent combined disability rating; therefore, the Veteran's service-connected disabilities met the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) that allow for consideration of TDIU based on multiple service-connected disabilities.  For this reason, application of a TDIU is appropriate so long as the severity of the Veteran's disabilities rendered him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  The Veteran reported that he completed high school and one year of college courses.  See June 2010 VA Form 21-8940.  The Veteran also reported construction, construction electrician, and management training, but no additional training after he became too disabled to work.  See id.

The Veteran's last position was as an assistant superintendent in construction, and he left the position in September 2007.  See id.  The last employer submitted a statement indicating that the Veteran was terminated because he had not "progressed with his development" and "lacked consistency [with] self-initiative."  In a March 2012 letter, the Veteran explained that the position entailed daily exposure to actual and potential injury from debris and other hazardous conditions, regardless of the safety or risk management plans in place.  The Veteran further described how daily physical pain and struggle inhibited his ability to move freely, bear weight, and brace for falls.  The Veteran also explained that his lifestyle had become increasingly sedentary as daily pain and discomfort increased.

As described in more detail above, the Veteran had daily or weekly flare-ups of severe pain in several of the service-connected disabilities that required rest and use of strong pain medication for relief.  In each instance, the flare-ups were precipitated by physical activity.  Similarly, during the November 2009 VA examination, the Veteran reported flare-ups of neck (cervical spine) pain that occurred twice per week, exacerbated by physical activity.  The Veteran indicated that the neck pain flare-ups reduced the ability to turn and look.

In sum, the Veteran had service-connected disabilities that ran from the right shoulder, down the spine, and through the hips.  These disabilities have been combined to form a single orthopedic disability rated at least 60 percent, which is indicative of the severity of the combined symptoms and functional impairment caused by these orthopedic disabilities.   The Veteran's work history - including while in service - has been primarily focused on construction.  The nature of the Veteran's overall service-connected disability picture was characterized by pain that limited motion, strength, and mobility, all of which inhibit the skills needed to 






















perform in the construction industry.  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's service-connected disabilities were of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU for the entire period on appeal.  §§ 3.340, 3.341, 4.15, 4.16.


ORDER

For the entire rating period, an increased rating of 30 percent, but no greater than 30 percent, for right shoulder impingement syndrome, for accrued benefits purposes, is granted.

For the entire rating period, an increased rating in excess of 10 percent for left hip degenerative joint disease, for accrued benefits purposes, is denied.

For the entire rating period, an increased rating in excess of 10 percent for right hip degenerative joint disease, for accrued benefits purposes, is denied.

For the entire rating period, an increased rating in excess of 20 percent for lumbar spine degenerative disc disease, for accrued benefits purposes, is denied.

A TDIU, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


